UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May 11, 2011 (Date of earliest event reported) Commission File Number Registrant; State of Incorporation Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Street Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective May 11, 2011, the Board of Directors of Integrys EnergyGroup (the “Company") approved the following amendments to the Company's By-laws: 1) Article II, Section 2 and Article III, Sections 2 and 3 were amended to reflect that the Board of Directors has a single class of directors that are elected to one year terms; and 2) Article III, Section 2 was amended to decrease the size of the Board of Directors from 13 to 12 directors. Item 5.07 Submission of Matters to a Vote of Security Holders. On May 11, 2011, the Company held its 2011 Annual Meeting of Shareholders.At the Annual Meeting, the Company’s shareholders voted on the following proposals: 1) The election of 12 directors to the Company’s Board of Directors for a one-year term to expire at the Company’s 2012 Annual Meeting of Shareholders; 2) The approval of a non-binding advisory resolution on the compensation of the Company's named executive officers; 3) A non-binding advisory vote regarding the frequency of future advisory votes related to the compensation of the Company's named executive officers; and 4) The ratification of the selection of Deloitte & Touche LLP as the independent registered public accounting firm for the Company and its subsidiaries for the year ending December 31, 2011. The nominees named below were elected as directors at the Annual Meeting by the following final votes cast: Name of Nominee For Withheld Broker Non-Vote Keith E. Bailey William J. Brodsky Albert J. Budney, Jr. Pastora San Juan Cafferty Ellen Carnahan Michelle L. Collins Kathryn M. Hasselblad-Pascale John W. Higgins James L. Kemerling Michael E. Lavin William F. Protz, Jr. Charles A. Schrock Shareholders approved the advisory vote on the compensation of the Company's named executive officers by the following final votes cast: For Against Abstained Broker Non-Vote 2 Shareholders indicated their preference, on an advisory basis, that the advisory vote on the Company's named executive officers' compensation be held annually by the following final votes cast: 1 Year 2 Years 3 Years Abstained Broker Non-Vote The selection of Deloitte & Touche LLP as the independent registered public accounting firm for the Company and its subsidiaries for the year ending December 31, 2011, was ratified by the following final votes cast: For Against Abstained Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits.The following exhibits are being filed herewith: Amendments to the Integrys Energy Group, Inc. By-laws effective May11, 2011 Integrys Energy Group, Inc. By-laws as in effect at May 11, 2011 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRYS ENERGY GROUP, INC. By:/s/ Barth J. Wolf Barth J. Wolf Vice President, Chief Legal Officer and Secretary Date:May 16, 2011 4 INTEGRYS ENERGY GROUP, INC. Exhibit Index to Form 8-K Dated May 11, 2011 Exhibit Number Amendments to the Integrys Energy Group, Inc. By-laws effective May11, 2011 Integrys Energy Group, Inc. By-laws as in effect at May 11, 2011 5
